Exhibit 10.24

SEPARATION AGREEMENT

This Agreement is between Merge Healthcare Incorporated, its subsidiaries and
related entities, which in this Agreement are referred to collectively as “Merge
Healthcare” and Steven R. Norton, referred to in this Agreement as Employee or
“Norton.”

1. Background. Norton’s employment with Merge Healthcare terminated, and Norton
experienced a separation from service (as defined in section 409A of the
Internal Revenue Code and applicable guidance thereunder (hereafter referred to
as “Section 409A”)), effective June 4, 2008 (the “Separation Date”). Both Norton
and Merge Healthcare desire an amicable separation and to fully and finally
compromise and settle any differences that may exist between them on the terms
set forth in this Agreement. Merge Healthcare waives any notice and cure rights
relating to Norton’s termination of employment.

2. Employment Termination. Norton understands that his employment with Merge
Healthcare ended as of the Separation Date and as of such date he is no longer
entitled to any of the rights or benefits set forth in the Employment Agreement
between Merge Healthcare and Norton, dated June 8, 2007, and as amended June 3,
2008 (the “Employment Agreement”), other than as specifically set forth in this
Agreement.

3. Severance Pay and Benefits. In return for the execution of this Agreement, it
becoming effective (see paragraph 18), and Norton honoring all of its terms, and
in lieu of and not in addition to any rights or benefits set forth in the
Employment Agreement or to which Norton may otherwise be entitled to, all of
which Norton acknowledges and agrees he is, other than as specifically set forth
herein, no longer entitled to, Merge Healthcare will provide Norton with the
following pay and benefits:

a. Severance pay equal to 80% of (i) twelve (12) months’ regular base pay (based
on an annual regular base pay of $300,000/year) plus (ii) $385,500, less
applicable withholding and deductions. Merge Healthcare and Norton acknowledge
that pursuant to the Employment Agreement, the severance pay would otherwise be
paid in twenty four (24) substantially equal installments on the 15th and final
day of each month over a twelve (12) month period from the Separation Date, with
each installment treated as a separate “payment” for purposes of Section 409A.
Accordingly, the parties believe that any benefits that would otherwise be
payable (A) within 2-1/2 months after the end of Merge Healthcare’s taxable year
containing the Separation Date, or (B) within 2-1/2 months after the Employee’s
taxable year containing the Separation Date are exempt from Section 409A.
Furthermore, to the extent the severance pay benefits are not exempt from
Section 409A under the preceding sentence, those severance pay benefits are
exempt from Section 409A as severance pay due to an involuntary separation from
service because severance benefits are payable under the Employment Agreement
only upon a separation that is “involuntary” for purposes of Section 409A and
the sum of the severance pay benefits not exempt under the preceding sentence is
equal to or less than the Involuntary Separation Amount (as defined in the
Employment Agreement). Accordingly, the parties believe that Norton’s severance
pay benefits are exempt from Section 409A pursuant to one of the two preceding
sentences, and notwithstanding any provision in the Employment Agreement to the
contrary, Norton’s severance pay benefits shall be paid in a lump sum on the
first regular payroll date following the date on which this Agreement becomes
effective (see paragraph 18).

b. If Norton and/or any of his dependents who are qualified beneficiaries
(within the meaning of Code Section 4980B and any regulations thereunder) elect
COBRA continuation coverage under any group health plan maintained by Merge
Healthcare, then for twelve (12) calendar months following the Separation Date
(the “severance period”), Merge Healthcare shall pay the provider of such COBRA
continuation coverage an amount toward such COBRA continuation coverage premiums
equal to 80% of the difference between Norton’s monthly COBRA premium and the
monthly active management employee premium for the same coverage under such plan
or for comparable coverage provided to the employees of Merge Healthcare under
the then applicable plan (the “COBRA supplement”). Norton shall be responsible
for all other COBRA continuation premiums and must make arrangements for
providing such payments in accord with the COBRA continuation requirements.
Merge Healthcare shall pay the COBRA supplement to such provider on or before
the due date for the monthly premium for each month during the severance period
during which such coverage is continued by Norton.1

c. In addition, to the extent not already paid, Norton shall receive pay for any
earned but unused vacation as of the Separation Date. Such vacation pay shall be
paid out in a lump sum on the first regular payroll date following the
Separation Date. The vacation payout shall be provided irrespective of whether
this Agreement becomes effective notwithstanding anything to the contrary in
this Agreement.

d. Norton acknowledges and agrees that he has forfeited any and all unexercised
stock options previously issued to Norton from Merge Healthcare and any option
agreement that exists between Norton and Merge Healthcare is, effective as of
the Separation Date, hereby terminated. 1

e. Nothing in this Agreement shall limit or reduce Norton’s eligibility for
coverage under any “tail” insurance policy for the directors and officers
liability insurance policy of Merge Healthcare applicable to directors and
officers of Merge Healthcare immediately prior to the Separation Date for any
act or omission of Norton during his employment.

f. Merge Healthcare acknowledges that it believes that the payments described
above will not result in income under Section 409A to Norton and that, under
current applicable law and guidance, it will not report any such payments as
Code Z income in Box 12 on Norton’s Form W-2.

4. Acknowledgement. Norton understands that the pay and benefits provided in
this Agreement will not be paid or provided unless he accepts this Agreement and
it becomes effective (see paragraph 18).

5. Release. Norton understands and agrees that his acceptance of this Agreement
means that, except as stated in paragraph 9, he is forever waiving and giving up
any and all claims he may have, whether known or unknown, against Merge
Healthcare, its subsidiaries, related companies and affiliates and each of their
officers, directors, managers, employees, members, shareholders, attorneys,
accountants and agents (together the “Merge Parties”) for any personal monetary
relief, losses, claims, benefits or remedies that are based on any act or
failure to act that occurred before he signed this Agreement. Norton understands
that this release and waiver of claims includes, but is not limited to: (i) all
claims relating to Norton’s employment and the termination of that employment;
(ii) any Merge Healthcare policy, practice, contract or agreement; (iii) any
tort or personal injury; (iv) any policies, practices, laws or agreements
governing the payment of wages, commissions or other compensation; (v) any laws
governing employment discrimination including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act, the Employee Retirement Income Security
Act, the Americans with Disabilities Act, and any and all state or local laws
regarding discrimination; (vi) any laws governing whistle blowing or
retaliation, including but not limited to, the Sarbanes-Oxley Act; (vii) any
laws or agreements that provide for punitive, exemplary or statutory damages;
and (viii) any laws or agreements that provide for the payment of attorney fees,
costs or expenses.

6. Non-Disparagement. Norton agrees not to make critical, negative or
disparaging remarks or written comments about the Merge Parties or Merge
Healthcare’s products/services to others. Merge Healthcare similarly agrees not
to make any negative or disparaging remarks or written comments about Norton.

7. Future Employment. Norton agrees that he is not now or hereafter entitled to
employment or reemployment with Merge Healthcare and he agrees not to knowingly
seek such employment, whether directly on his own or through an employment
agency. Norton further agrees and acknowledges that should he apply for any
position in contradiction of this paragraph, Merge Healthcare, its parent,
subsidiaries, affiliates or related companies may completely ignore such
application and fail to consider it based on this paragraph. Nothing in this
paragraph, however, shall prevent Merge Healthcare from approaching Norton with
employment opportunities if it so desires.

8. Future Cooperation. Norton agrees to cooperate with Merge Healthcare in the
future and to provide to Merge Healthcare truthful information, testimony or
affidavits requested in connection with any matter that arose during his
employment. This cooperation may be performed at reasonable times and places and
in a manner as to not interfere with any other employment or material personal
obligations Norton may have at the time of request. Merge Healthcare agrees to
reimburse Norton for reasonable expenses incurred in providing such cooperation,
so long as such expenses are approved in advance by Merge Healthcare. Any such
reimbursable expenses shall be paid by Merge Healthcare to Norton within sixty
(60) days of receipt by Merge Healthcare of appropriate documentation for the
expenses, but not later than the last day of Norton’s taxable year following the
taxable year in which the expenses were incurred. The expenses paid by Merge
Healthcare during any taxable year of Norton will not affect the expenses paid
by Merge Healthcare to Norton in another taxable year. Norton’s right to
reimbursement of such expenses is not subject to liquidation or exchange for
another benefit.

9. Claims Not Waived. Norton understands that this Agreement does not waive any
claims that he may have: (a) for compensation for illness or injury or medical
expenses under any worker’s compensation statute; (b) for benefits under any
plan currently maintained by Merge Healthcare that provides for retirement
benefits; (c) under any law or any policy or plan currently maintained by Merge
Healthcare that provides health insurance continuation or conversion rights;
(d) any claim over the obligations in this Agreement or their enforcement;
(e) any claim that by law cannot be released or waived or (f) for “tail”
insurance coverage referenced in Section 3(e) above or to indemnification as in
effect as of the Separation Date by Merge Healthcare under its Articles of
Incorporation or By-laws with respect to expenses or liabilities, actual or
alleged, covered thereby with respect to acts or omissions by Norton occurring
during Norton’s employment by Merge Healthcare.

10. Government Cooperation. Nothing in this Agreement prohibits Norton from
cooperating with any government agency.

11. Confidentiality & Non-Compete Obligation(s). Norton agrees and understands
that this Agreement does not supersede or otherwise limit or terminate his
obligations under Sections 15-18 and the first Section 19 (as applicable to
Sections 15-18) of the Employment Agreement; nor does this Agreement reduce
Norton’s obligations to comply with applicable laws relating to trade secrets,
confidential information or unfair competition. The provisions of Sections 15
through 18 and the first Section 19 (as applicable to Sections 15-18) of the
Employment Agreement are incorporated herein by reference and are explicitly
reaffirmed and agreed to by Norton. Norton acknowledges and agrees that the
payments described in Section 3 hereof are, in part, additional consideration
for such obligations.

12. Non-admission. Norton and Merge Healthcare both acknowledge and agree that
nothing in this Agreement is meant to suggest that Merge Healthcare has violated
any law or contract or that Norton has any claim against Merge Healthcare.

13. Voluntary Agreement. Norton acknowledges and states that he has entered into
this Agreement knowingly and voluntarily.

14. Consulting an Attorney. Norton acknowledges that Merge Healthcare has
encouraged him to and he has consulted with an attorney of his own choice about
this Agreement and every matter that it covers before signing it.

15. Obligation to Pay Attorney Fees and Costs. Norton understands and agrees
that if he violates the commitments he has made in this Agreement, Merge
Healthcare may seek to recover any payments and/or benefits provided in this
Agreement and that, except as provided in paragraph 16, Norton will be
responsible for paying the actual attorney fees and costs incurred by Merge
Healthcare in successfully enforcing this Agreement or in successfully defending
a claim released by paragraph 5.

Merge Healthcare understands and agrees that it will be responsible for paying
the actual attorney fees and costs incurred by Norton in successfully enforcing
this Agreement or in successfully defending a claim brought by Merge Healthcare
against him under this Agreement.

Payment of such fees and costs shall be made by the reimbursing party to the
reimbursed party within sixty (60) days of the date on which the prevailing
party was determined, but in no event later than the last day of the reimbursed
party’s taxable year following the taxable year in which the prevailing party
was determined. If Norton is the prevailing party, the expenses paid by Merge
Healthcare during any taxable year of Norton will not affect the expenses paid
by Merge Healthcare in another taxable year. Norton’s right to reimbursement if
he is the prevailing party is not subject to liquidation or exchange for another
benefit.

For any litigation under this Agreement, Norton and Merge Healthcare agree that
such matters shall be litigated in the state or federal courts situated in
Milwaukee, Wisconsin, to which jurisdiction and venue all parties consent and is
proper.

16. Exception to Attorney Fees Obligation. The obligation to pay Merge
Healthcare’s attorney fees and costs does not apply to an action by Norton
regarding the validity of this Agreement under the ADEA.

17. Complete Agreement. Except as provided in paragraph 11 above, Norton
understands and agrees that this document and Sections 14-18 and the first
Section 19 (as applicable to Sections 14-18) and the second Section 19 of his
Employment Agreement comprise the entire agreement between he and Merge
Healthcare relating to his employment and the termination of his employment,
that this Agreement supersedes and displaces any prior agreements and
discussions relating to such matters and that he may not rely on any such prior
agreements or discussions.

18. Effective Date and Revocation. This Agreement shall not be effective until
seven days after Norton signs it and returns it to Justin Dearborn, Chief
Executive Officer of Merge Healthcare. During that seven-day period Norton may
revoke his acceptance of this Agreement by delivering to Justin Dearborn a
written statement stating he wishes to revoke this Agreement or not be bound by
it.

19. Final and Binding Effect. Norton understands that if this Agreement becomes
effective it will have a final and binding effect and that by signing and not
timely revoking this Agreement he may be giving up legal rights.

20. Representations. By signing this Agreement Norton represents that he has
read this entire document and understands all of its terms.

21. Return of Property. Norton acknowledges an obligation and agrees to return
all Merge Healthcare property, unless otherwise specified in this paragraph.
This includes all files, memoranda, documents, records, credit cards, keys and
key cards, computers, laptops, personal digital assistants, cellular telephones,
Blackberry devices or similar instruments, other equipment of any sort, badges,
vehicles, and any other property of Merge Healthcare. In addition, Norton agrees
to provide any and all access codes or passwords necessary to gain access to any
computer, program or other equipment that belongs to Merge Healthcare or is
maintained by Merge Healthcare or on company property. Further, Norton
acknowledges an obligation and agrees not to destroy, delete or disable any
company property, including items, files and materials on computers and laptops.

Norton shall be permitted to keep the laptop computer and Blackberry handset and
related accessories that had been assigned to him, so long as he first returns
the laptop and Blackberry to the IT Department for “cleansing” within 7 days of
the date hereof.

22. 45-Day Consideration Period. Norton may consider whether to sign and accept
this Agreement for a period of forty-five days (45) from the day he received it.
If this Agreement is not signed, dated and returned to Justin Dearborn within
forty-six (46) days, the offer of pay and benefits described in paragraph 3 will
no longer be available.

23. Comparative Data/Eligibility Criteria. Norton acknowledges that he has
received with this Agreement a list for his location of the job titles of those
employees whose employment is ending on or about the Separation Date and the
ages of those employees and the employees whose employment at the same location
is not ending.

Date Agreement provided to Norton: July 17, 2008

     
 
  ACCEPTED:
ACCEPTED:
/s/ Steven R. Norton
  Merge Healthcare Incorporated
/s/ Steve Oreskovich
 
   
Steve R. Norton
Dated: July 17, 2008
  Steve Oreskovich
Chief Financial Officer



1   By way of example, if the monthly COBRA continuation payment would be $250
and Rardin’s monthly active employee insurance cost would have been $100, Merge
Healthcare will reduce its monthly COBRA continuation payment from $150 to $120
and Rardin shall be responsible for the remaining $130 per month with respect to
his COBRA continuation coverage.

